Citation Nr: 1024522	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the overpayment of Department of Veteran's 
Affairs (VA) disability compensation benefits, in the amount 
of $2,299.20, was properly created.  

2.  Entitlement to a waiver of recovery of an overpayment of 
VA disability compensation benefits, in the amount of 
$2,299.20.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Committee on 
Waivers and Compromises (Committee) located at the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's request 
for waiver of the recovery of an overpayment in the amount of 
$2,299.20.  In December 2008, the Board remanded this case 
for consideration of the issue of whether the overpayment of 
VA disability compensation benefits, in the amount of 
$2,299.20, was properly created, which was undertaken and 
found to be proper.

The issue of entitlement to a waiver of recovery of an 
overpayment of VA disability compensation benefits, in the 
amount of $2,299.20 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was incarcerated at a penal institution March [redacted], 
1999, following a conviction of a felony, and remained 
incarcerated for over 60 days.


CONCLUSION OF LAW

The reduction of the veteran's VA disability compensation 
benefits to 1/2 the rate of compensation payable under 38 
U.S.C.A. § 1114(a), by reason of incarceration for conviction 
of a felony was proper.  38 U.S.C.A. §§ 5107, 5313, 1114 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.665 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).
However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Relevant to the current appeal, the Veteran has had three 
periods of incarceration: from May [redacted], 1993 to October [redacted], 
1994 (first period of incarceration); from August [redacted], 1995, to 
October [redacted], 1996 (the second period of incarceration); and 
from March [redacted], 1999, to September [redacted], 2008 (the third period 
of incarceration).  A notice of overpayment was issued in 
March 2003 based on reductions for the first two periods of 
incarceration.  The amount of the March 2003 overpayment debt 
was $1,209.08.  The Veteran sought a waiver of recovery of 
that overpayment indebtedness and the Committee granted that 
waiver in a September 2003 decision.  The remaining 
overpayment is derived from the retroactive reduction in 
disability benefits for the third period of incarceration.  

Historically, in an August 1992 rating decision, service 
connection was granted for post-traumatic stress disorder 
(PTSD) and a 10 percent rating was assigned.  Although there 
is a record that notice of this rating decision was sent, the 
claims file does not reflect that the Veteran was advised 
that he was responsible for notifying VA if he was 
incarcerated so that his disability compensation benefits 
could be reduced accordingly to VA law and regulation.  Under 
38 C.F.R. § 3.665(a), any person who is incarcerated in a 
federal, state, or local penal institution in excess of 60 
days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  Under 
this section, a veteran who is rated less than 20 percent 
shall receive 1/2 the rate of compensation payable under 38 
U.S.C.A. § 1114(a).  See also 38 U.S.C.A. § 5313.

Although there is no record that the Veteran was notified of 
the substance of 38 C.F.R. § 3.665 when he was awarded 
service connection, in a November 1996 letter, the Veteran 
was notified of this provision in conjunction with a prior 
conviction of a felony.  In addition, he was told that if he 
had dependents, they might be entitled to an apportionment of 
his benefits.  He was informed that when he was released from 
prison, his benefits may be resumed.  Thus, he was 
substantially advised of this regulation.  

On March [redacted], 1999, the Veteran was again incarcerated for the 
conviction of a felony.  Due to prior incarceration, as 
noted, the Veteran was fully aware of the provisions of 
38 C.F.R. § 3.665.  Thereafter, the RO retroactively reduced 
the Veteran's VA compensation benefits to 1/2 the 10 percent 
rate effective July 9, 1999, the 61st day of his imprisonment 
following his conviction for a felony.  As noted, this action 
resulted in the creation of an overpayment in the amount of 
$2,299.20.

Law and regulation provides that if the Veteran has a 
service-connected disability which is rated less than 20 
percent, the Veteran shall receive 1/2 the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  Specifically, the 
Veteran was entitled to receive 1/2 of the 10 percent rate for 
his PTSD, effective the 61st day of incarceration.  
Therefore, law and regulation provide for the retroactive 
reduction to 1/2 of the 10 percent level on the 61st day of 
incarceration.    

Thus, since the Veteran was incarcerated at a penal 
institution following a conviction of a felony, and remained 
incarcerated for over 60 days, the Board concludes that the 
reduction of the Veteran's VA disability compensation 
benefits to 1/2 of the 10 percent disability level, as of July 
9, 1999, was proper.


ORDER

The overpayment of VA disability compensation benefits, in 
the amount of $2,299.20, was properly created; the appeal as 
to that issue is denied.  



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

In the Board's prior December 2008 remand decision, it was 
noted that the April 2005 decision of the Committee addressed 
only the Veteran's request for a waiver of recovery of that 
overpayment and did not address the validity of the debt, 
which the Veteran had disputed.  Thus, the Board remanded 
this case for consideration of that preliminary matter, in 
conjunction with the current appeal.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. 
§ 1.911(c).  In conjunction with that consideration, the 
Veteran had presented assertions that he had medical expenses 
while incarcerated, but the details thereof were unclear.  
Prior financial status reports were incomplete.  

Following the Board's remand, the Veteran submitted a 
statement in April 2009 in which he detailed his medical 
expenses during the time period in question.  However, 
thereafter, in the subsequent supplemental statement of the 
case (SSOC), only the creation issue was addressed by the RO, 
the matter of the waiver was not readjudicated and explained, 
in light of the new evidence of record.  The Veteran's 
representative has requested that the claim, therefore, be 
remanded again for reconsideration of the waiver issue.  

In light of the foregoing, further action is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

In addition, the Board notes that while the Veteran provided 
financial information, it would be preferable if he also 
completed a VA Form 5655, Financial Status Report.  The 
Veteran should again be provided that opportunity

1.  Ask the Veteran to provide an updated 
VA Form 5655, Financial Status Report.  

2.  Thereafter, readjudicate the 
Veteran's request for waiver of the 
recovery of the overpayment of VA 
disability compensation benefits, in the 
amount of $2,299.20.  If the request for 
a waiver remains denied, issue the 
Veteran and his representative an SSOC.  
After they have been given an opportunity 
to respond, the claims file should be 
returned to this Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


